PRITCHARD, Circuit Judge
(dissenting). A careful consideration of the facts and circumstances surrounding this case impels me to dissent from the conclusion reached by the majority of the court in this instance.
It is fundamental that, in all cases where contracts are entered into, there must be a meeting of the minds of the parties thereto. It is evident that, at the time these contracts were made the material known as “gumbo” or “bull-wax” was not supposed to exist in the state of West Virginia; hence it could not have been anticipated by the parties that such material would be encountered in the performance of this work. Therefore it cannot be reasonably insisted that that portion of the contract which refers to sand, clay, and gravel was intended by the parties to include an extraordinary material of this character, the removal of which, as shown by the evidence, cost far in excess of the removal of even solid rock, to say nothing of the *884other material referred to in the contract. The evidence shows that the removal of this substance involved an expenditure of over $100,-000 in excess of the amount that would have been required for the performance of the work in question, dealing with ordinary material, without even considering the cost incident to the purchase and transportation of additional machinery necessary to be used in excavation where material of this character is encountered. The engineer representing the company recognized this fact, and gave assurances to the contractor that a fair adjustment would be made if he continued the work to its completion.
In view of the facts, I am of the opinion that the rulings of the lower court were correct, and that the questions of fact which I think are pertinent to.the correct determination of the matters involved in this controversy were fairly and impartially submitted to and passed upon by the jury. Under the circumstances, I feel that substantial justice has been done, and that the judgment of the lower court should not be disturbed.